Exhibit 10.21

 

   Magma Design Automation, Inc.       ID: 77-0454924    Notice of Grant of
Stock Options    1650 Technology Drive    and Option Agreement    San Jose, CA
95110   

 

[Name]    Option Number:    Plan:    ID:

Effective MM/DD/YYYY, you have been granted a(n) [Non-Qualified Stock Option]
[Incentive Stock Option] to buy x,xxx shares of Magma Design Automation, Inc.
(the Company) stock at $x.xxxx per share.

The total option price of the shares granted is $xx,xxxx.xx.

Shares in each period will become fully vested on the date shown.

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

                                   

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

          Magma Design Automation, Inc.     Date           [Name of Optionee]  
  Date



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

TERMS AND CONDITIONS

MAGMA DESIGN AUTOMATION, INC.

2001 Stock Incentive Plan

THIS STOCK OPTION AGREEMENT TERMS AND CONDITIONS (the “Stock Option Agreement
Terms and Conditions”), together with the Notice of Stock Option Grant (the
“Notice of Grant”) to which this Stock Option Agreement Terms and Conditions is
attached, constitute the Stock Option Agreement referred to in the Magma Design
Automation, Inc. 2001 Stock Incentive Plan (the “Plan”) with respect to the
option granted to you pursuant to the Notice of Grant (the “Option”). This
Option is intended to be an Incentive Stock Option or a Nonstatutory Stock
Option, as provided in the Notice of Grant.

 

1. Exercise

The Option evidenced by this Agreement becomes exercisable [insert vesting
schedule] as summarized in the Notice of Grant. Your rights to exercise the
Option accrue only for the time period you render Service to the Company
following your vesting commencement date. Your vesting commencement date is
[insert vesting date] as set forth in the Notice of Grant.

 

2. Term

The Option expires on the date shown in the Notice of Grant, but in no event
later than the fifth anniversary of the Date of Grant set forth in the Notice of
Grant. The Option may expire earlier in connection with the termination of your
Service, as described below.

 

3. Regular Termination

If your Service with the Company or a Subsidiary terminates for any reason
excluding death, Total and Permanent Disability or Cause (as defined below),
this Option will expire on the date three months after your termination date.
Your “Termination Date” will be the date you are no longer actively providing
Service to the Company.

 

4. Death or Disability

If your Service with the Company or a Subsidiary terminates as a result of your
Total and Permanent Disability or death, this Option will expire on the date six
months after your Termination Date.

 

5. Cause

If your Service with the Company or a Subsidiary terminates for Cause, this
Option will expire on the date seven days following your Termination Date. For
purposes of this section, “Cause” shall mean (i) continued failure to perform
substantially your duties, which standard of duties shall be referenced to the
standards set by the Company at the date of this Agreement (other than as a
result of



--------------------------------------------------------------------------------

sickness, accident or similar cause beyond your reasonable control) after
receipt of a written warning and your being given thirty (30) days to cure the
failure; (ii) willful misconduct or gross negligence, which is demonstrably
injurious to the Company or any of its Subsidiaries, including without
limitation willful or grossly negligent failure to perform your material duties
as an officer or employee of the Company or any of its Subsidiaries or a
material breach of this Agreement, your employment agreement (if any) or your
Proprietary Information and Inventions Agreement with the Company;
(iii) conviction of or plea of nolo contendere to a felony; or (iv) commission
of an act of fraud against, or the misappropriation of property belonging to,
the Company or any affiliated company, employee, customer or supplier of the
Company.

 

6. Leaves of Absence

For purposes of this Option, your Service does not terminate when you go on a
military leave of absence, a sick leave of absence or another bona fide leave of
absence, if the leave of absence was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. Your Service will terminate when the approved leave of absence
ends unless you immediately return to active employment. Except as provided by
applicable law, or unless expressly provided in writing pursuant to a
Company-approved leave of absence, the period of the approved leave of absence
will not be credited as Service to the Company for the purposes of determining
when your Option vests. In accordance with the preceding sentence, the dates on
which the Option would otherwise vest will be postponed by the number of days of
the approved leave of absence.

 

7. Restrictions on Exercise

The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The exercise of this
Option and the issuance of the Shares upon such exercise is subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. No
Shares will be issued or delivered to you under the Plan unless and until there
has been compliance with such applicable laws.

 

8. Notice of Exercise

When you wish to exercise this Option you must notify the Company by completing
the Notice of Stock Option Exercise in the form attached to this Agreement (or
such other form approved by the Company) (the “Notice of Exercise”) and filing
it with the Treasury Department of the Company. The exercise of your Option will
be effective when the Notice of Exercise and payment of the Exercise Price is
received by the Company. In the case of a cashless exercise through a securities
broker approved by the Company, the Notice of Exercise form must be filed in
advance and approved by the Company prior to placing the order with the broker.
This Notice of Exercise form may be superseded by a Company-sponsored web-based
trading program that includes security measures sufficient to ensure your
identification, such that your entry of a web-based exercise or cashless
exercise constitutes your request and authorization to exercise the Option. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.



--------------------------------------------------------------------------------

9. Form of Payment

Payment may be made (i) by personal check, a cashier’s check or a money order,
(ii) in shares of Company Stock which have been owned by you or your
representative for more than twelve (12) months and which are surrendered to the
Company in good form for transfer, or (iii) by delivering a Committee-approved
form of irrevocable direction to a securities broker approved by the Company to
sell all or part of the Shares subject to the Option and to deliver to the
Company from the sale proceeds an amount sufficient to pay the aggregate
Exercise Price and any federal, state or local withholding taxes. In the case of
a cashless exercise, the balance of the sale proceeds will be delivered to you
and you will not receive any Shares. In the case of any other exercise method
described herein, as soon as practicable after the date you exercise your
Option, the Company shall issue to you the purchased Shares, (as evidenced by
the appropriate entry in the books of the Company or a duly authorized transfer
agent of the Company). Notwithstanding the foregoing, a form of payment will not
be available if the Committee determines, in its sole and absolute discretion,
that such form of payment could violate any law or regulation.

 

10. Withholding Taxes and Stock Withholding

You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any federal, state or local withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding Shares of Company Stock that otherwise would be issued to
you when you exercise this Option. The value of these Shares, determined as of
the effective date of Option exercise, will be applied to the withholding taxes.

 

11. Restrictions on Resale

By entering into this Stock Option Agreement Terms and Conditions, you agree not
to sell any Shares at a time when applicable laws or Company policies prohibit a
sale. This restriction will apply as long as you are providing Service to the
Company or a Subsidiary.

 

12. Transfer of Option

Prior to your death, only you can exercise this Option. You cannot sell,
transfer, assign, pledge or otherwise alienate this Option. For instance, you
may not sell this Option or use it as security for a loan. If you attempt to do
any of these things, this Option will immediately become invalid. You may in any
event dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your Option in any other way.

 

13. Retention Rights

Neither your Option nor this Agreement gives you the right to be retained by the
Company or a Subsidiary in any capacity. The Company and its Subsidiaries
reserve the right to terminate your Service at any time, with or without Cause.



--------------------------------------------------------------------------------

14. Stockholder Rights

You have no rights as a stockholder of the Company until you have exercised this
Option by giving the required Notice of Exercise to the Company and paying the
Exercise Price. No adjustments are made for dividends or other rights if the
applicable record date occurs before you exercise this Option, except as
described in the Plan.

 

15. Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
Stock, the number of Shares subject to this Option and the Exercise Price per
share may be adjusted pursuant to the Plan.

 

16. Applicable Law

This Option grant and the provisions of this Agreement will be interpreted and
enforced under the laws of the State of California (without regard to
choice-of-law provisions).

 

17. The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference. Capitalized
terms used herein and not defined shall have the meanings set forth in the Plan.
This Agreement, the Notice of Grant, the Notice of Exercise and the Plan
constitute the entire understanding between you and the Company regarding this
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded. This Agreement, the Notice of Grant and the Notice of Exercise
may be amended only by another written agreement, signed by both you and the
Company.



--------------------------------------------------------------------------------

18. Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 

19. Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Option granted under the Plan or future Options that may be granted under
the Plan by electronic means or to request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

BY SIGNING THE NOTICE OF GRANT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED IN THE NOTICE OF GRANT, THE

AGREEMENT, THE NOTICE OF EXERCISE AND THE PLAN, AND ACKNOWLEDGE

RECEIPT OF A COPY OF THE PLAN